                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                             No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                          ORDER

               Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                  Defendants.
                                 ____________________

        The parties have submitted for the Court’s review and approval the Scheduling
Order and Discovery Plan (attached).
        A Rule 16(b) and 26(f) telephonic scheduling conference will take place before the
undersigned on Wednesday, April 22, 2020, at 9:30 a.m. The hearing will take place
using the Court’s conference bridge. The parties shall access the hearing by: (1)
calling 877-848-7030, (2) enter access code 9039429 #, (3) press # to enter as a
participant, (4) enter security code 2450#. The call will become active upon the
“host” (the Court) entering the conference bridge.
        Failure to appear for this scheduling conference could result in sanctions by
the Court.
        IT IS SO ORDERED this 17th day of April, 2020.




        Case 5:20-cv-04003-CJW-MAR Document 22 Filed 04/17/20 Page 1 of 5
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA
                                  Western Division


NUSTAR FARMS, LLC                           )
     et al                                  )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          )          Case No. C20-4003-CJW-MAR
                                            )
                                            )          SCHEDULING REPORT
RYAN LIZZA et al                            )
                                            )
        Defendants.                         )
                                            )


        Counsel for the parties have conferred and submit the following case information

and proposed dates for case management.

        This is an action for defamation concerning statements made in an Esquire

magazine article entitled “Devin Nunes’s Family Farm Is Hiding a Politically Explosive

Secret” (the “Article”). The Article is also the subject of a separate defamation action

brought by Devin G. Nunes; that action is pending in this Court, also before Judges

Williams and Roberts. See Case No. 5:19-cv-04064-CJW-MAR (“Devin Nunes”). In

Devin Nunes, the Court issued a stay of discovery, which was recently extended to the

earlier of the disposition of the motion to dismiss that was filed in that case or June 1,

2020. Devin Nunes, ECF Nos. 26, 45.

        In this case, Defendants have filed a pre-answer motion to dismiss pursuant to

Rule 12(b)(6), and for a more definite statement pursuant to Rule 12(e). The parties have

conferred as to whether discovery in this case should be stayed pending the disposition of

that motion, and to align with the stay issued in Devin Nunes. In lieu of litigating this



                                   1
     Case 5:20-cv-04003-CJW-MAR Document 22 Filed 04/17/20 Page 2 of 5
issue and to conserve the parties’ and judicial resources, the parties have agreed that

discovery may be served immediately, but written objections and/or responses to any

discovery (including third-party discovery) will be due no earlier than June 1, 2020 (the

“Discovery Response Date”). If the stay of discovery in Devin Nunes is extended, then

the Discovery Response Date will be extended by the same amount of time.

       Subject to that agreement, Defendants are joining in the submission of this

Scheduling Report. To accommodate the June 1, 2020 Discovery Response Date, the

parties respectfully request discovery deadlines that are one month beyond the dates

recommended in the District’s worksheet for completion of the Scheduling Report. This

is reflected in the proposed schedule below.

       1.      Did the parties both (a) enter into an agreement during the Rule 26(f)

conference resolving all issues relating to initial disclosures, and (b) discuss the

preservation, disclosure, and discovery of electronically stored information? Yes

       The parties will make the initial disclosures required by Rule 26(a)(1) of the

Federal Rules of Civil Procedure on or before:        April 13, 2020

       2.      Deadline for motions to add parties:         July 10, 2020

       3.      Deadline for motions to amend pleadings:     July 10, 2020

       4.      Expert witnesses disclosed by:

               a)     Plaintiff:                      August 10, 2020
               b)     Defendant:                      October 12, 2020
               c)     Plaintiff Rebuttal:             November 10, 2020

       5.      Deadline for completion of discovery:        January 11, 2021

       6.      Dispositive motions deadline:          February 10, 2021

       7.      Trial Ready Date:     July 16, 2021




                                2
  Case 5:20-cv-04003-CJW-MAR Document 22 Filed 04/17/20 Page 3 of 5
       8.      Has a jury demand been filed? Yes

       9.      Estimated length of trial:    Five (5) Days

       10.    Do the parties unanimously consent to trial, disposition and judgment by a
U.S. Magistrate Judge, with appeal to the Eighth Circuit Court of Appeals pursuant to 28
U.S.C. § 636(c)(3)? No

        11.    Are each of the attorneys in this case admitted to practice in the Northern
District of Iowa pursuant to Local Rule 83? Yes



                           Signature of Counsel on Next Page




                                3
  Case 5:20-cv-04003-CJW-MAR Document 22 Filed 04/17/20 Page 4 of 5
Dated: April 10, 2020

NUSTAR FARMS, LLC, ANTHONY            RYAN LIZZA AND
NUNES JR., AND ANTHONY NUNES III,     HEARST MAGAZINE MEDIA, INC.,
PLAINTIFFS                            DEFENDANTS

                                      By: /s/ Ravi V. Sitwala
                                      Jonathan R. Donnellan, Lead Counsel*
By: /s/ Steven S. Biss                 jdonnellan@hearst.com
Steven S. Biss, Lead Counsel*         Ravi V. Sitwala*
  stevenbiss@earthlink.net             rsitwala@hearst.com
(Virginia State Bar No. 32972)        Nathaniel S. Boyer*
300 West Main Street, Suite 102        nathaniel.boyer@hearst.com
Charlottesville, Virginia 22903       The Hearst Corporation
Telephone: (804) 501-8272             Office of General Counsel
Facsimile: (202) 318-4098             300 West 57th Street
*Admitted Pro Hac Vice                New York, New York 10019
                                      Telephone: (212) 649-2030
Joseph M. Feller, Esquire             Telephone: (212) 649-2035
  jfeller@kkfellerlaw.com             *Admitted Pro Hac Vice
(Iowa State Bar No. AT0002512)
KOOPMAN, KENNEDY & FELLER             Michael A. Giudicessi
823 3rd Avenue                         michael.giudicessi@faegredrinker.com
Sibley, Iowa 51249                    Nicholas A. Klinefeldt
Telephone: (712) 754-4654              nick.klinefeldt@faegredrinker.com
Facsimile: (712) 754-2507             Susan P. Elgin
                                       susan.elgin@faegredrinker.com
Attorneys for Plaintiff               FAEGRE DRINKER BIDDLE & REATH LLP
Devin Nunes                           801 Grand Avenue, 33rd Floor
                                      Des Moines, Iowa 50309-8003
                                      Telephone: (515) 248-9000
                                      Facsimile: (515) 248-9010

                                      Attorneys for Defendants
                                      Ryan Lizza and Hearst Magazine Media, Inc.




                                4
  Case 5:20-cv-04003-CJW-MAR Document 22 Filed 04/17/20 Page 5 of 5
